<tt3-/S"
                                ELECTRONIC RECORD




COA #      02-13-00244-CR                        OFFENSE:        42.09


           Michael Amos v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    Criminal District Court No. 4


DATE: 07/02/2015                  Publish: YES   TC CASE #:      1322040R




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:    Michael Amos v. The State of Texas          CCA#:         <m-/5"
         APPELLANT*^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
          7&FU5<fi>                                  JUDGE:
DATE:                                                SIGNED:                            PC:_
JUDGE:                                                PUBLISH:                         DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD